Citation Nr: 1003500	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for left (minor) shoulder disorder (left shoulder disorder).

2.  Entitlement to service connection for a cervical spine 
disorder as secondary to service-connected left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of December 2005 and June 2007 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The former granted service 
connection for the left shoulder disorder and assigned an 
initial evaluation of 20 percent, effective May 2002.  The 
latter denied service connection for the cervical spine 
disorder.

The Veteran appealed both the initially assigned evaluation 
and effective date for the left shoulder disorder and the 
denial of the cervical spine claim.  A May 2006 rating 
decision denied an earlier effective date for the grant of 
service connection for the left shoulder, and an RO letter-
also dated in May 2006, informed him of the decision.  There 
is no indication in the claims file to indicate the Veteran 
did not receive the decision letter, or any record the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any evidence he submitted a notice of disagreement 
with the decision.  Thus, that issue is not before the Board 
and will not be discussed in the decision below.  See 
38 C.F.R. § 20.200 (2009).

The Veteran appeared at a Travel Board hearing at the local 
RO in December 2009 before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony is associated 
with the claims file.  The Veteran and his representative 
opted for an informal conference with an RO decision review 
officer in lieu of the local RO hearing he requested.


The issue of entitlement to service connection for a cervical 
spine disorder as secondary to service-connected left 
shoulder disorder is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes the evidence of record raises the issue of 
Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  This issue has not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, it is referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).  The Board does not deem the issue as 
inextricably intertwined with the increased rating claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  Thus, the Board 
decides the increased rating claim below.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows the 
Veteran's left shoulder disorder has not manifested with 
ankylosis or humerus symptomatology, nor has it more nearly 
approximated limitation of motion to 25 degrees from the side 
at any time during the appeal period.

2.  The Veteran's left shoulder disorder does not manifest 
with an exceptional disability picture.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 20 
percent for left shoulder disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5202-5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss whether VA complied with VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  He was provided the opportunity to 
present pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where an appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's left shoulder 
disorder.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.



Analysis

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the examination 
reports reflect the Veteran is right handed, which means his 
left shoulder is the non-dominant or minor shoulder.  The RO 
assigned the initial evaluation under Diagnostic Code 5202-
5201.  A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation.  See 38 C.F.R. 
§ 4.27.  Diagnostic Code 5202 rates symptomatology of the 
humerus, to include recurrent dislocation of the 
scapulohumeral joint.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5201 rates limitation of motion of the shoulder.

In the interests of simplicity and brevity, the Board will 
only address what is necessary for the Veteran's left 
shoulder to meet or more nearly approximate a rating higher 
than 20 percent and whether the evidence of record shows that 
symptomatology.  In as much as his current evaluation is 20 
percent, the only potential bases for a higher rating for the 
minor side are, the presence of ankylosis, limitation of 
motion to 25 degrees from the side, or humerus impairment 
other than recurrent dislocation.  See Diagnostic Codes 5200 
- 5202.

Diagnostic Code 5200 notes ankylosis of the shoulder joint 
exists when the scapula and humerus move as one piece.  See 
38 C.F.R. § 4.71a.  The Court Of Appeals For Veterans Claims 
has further noted that ankylosis is complete immobility of 
the joint in a fixed position - either favorable or 
unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The rating 
criteria further provide for ankylosis as unfavorable 
abduction limited to 25 degrees from the side, intermediate 
between unfavorable and favorable abduction, and favorable 
abduction to 60 degrees, where one can reach one's mouth and 
head.  See Diagnostic Code 5200.

The Veteran's VA outpatient treatment records dating from 
2002, examination reports, and reports of his private 
physician and chiropractor, are of record.  These records 
note the Veteran's long-standing complaints of constant pain 
and difficulty lifting items.  They note a recurring 
diagnosis of record of left shoulder adhesive capsulitis, as 
indicated by a November 2003 x-ray examination report which 
indicated x-rays were read as having shown osteoarthritis of 
the acromioclavicular joint but were otherwise unremarkable.  
None of these reports note any clinical finding or diagnosis 
of left shoulder ankylosis.

The Board notes the January 2004 VA examination report 
notation of a diagnosis of left shoulder osteoarthritis with 
frozen shoulder.  The findings on clinical examination, 
however, did not include ankylosis or unfavorable abduction, 
and examination on range of motion revealed abduction of 0 to 
65 degrees.  January 2004 x-rays were consistent with those 
of 2003.  Hence, the Board does not read "frozen shoulder" 
to mean ankylosis.  An October 2004 private chiropractic 
report notes limitation of motion on abduction, but specific 
values are not noted.  A January 2005 examination report 
notes a diagnosis and x-ray examination results consistent 
with those of 2003 and 2004.  Range of motion on abduction 
was 0 to 40 degrees, well above the 25 degrees from the side 
that would warrant a 30 percent rating for the minor side.  
See Diagnostic Code 5201.

A March 2006 x-ray examination report notes x-rays showed no 
evidence of fracture or other osseous abnormalities.  The 
humeral head was well situated within the glenoid fossa, and 
the acromioclavicular joint appeared intact.  The radiologist 
notes there was no change when compared to the 2005 x-rays, 
and that the findings were consistent with prior trauma.

The February 2007 VA examination report notes the Veteran's 
continued report of weakness and pain.  The examiner observed 
him to disrobe without moving the shoulder.  Physical 
examination revealed range of motion on abduction of 0 to 30 
degrees, with complaints of extreme pain while moving through 
all spheres of range of motion.  The examiner noted the March 
2006 x-rays and diagnosed mild osteoarthritis in the left 
shoulder.  The Veteran asserted throughout the appeal period 
that his left shoulder was worse than indicated by the 
findings on the various examinations.  As a result, the RO 
decision review officer arranged another examination.

The February 2008 VA examination report notes the Veteran's 
complaints of constant  pain in the left shoulder.  He denied 
swelling but reported popping and grinding.  He did not use a 
sling, and he reported he could not lift more than a cell 
phone.  Physical examination revealed range of motion on 
abduction of 0 to 110 degrees, with pain ensuing at 90 
degrees.  Sensation was normal, and the upper extremity was 
warm and pink with brisk capillary refill.  Pulses were 2+ 
radially, and no atrophy was noted in the muscles.  Strength 
was 5/5.  X-rays were interpreted as having shown no 
significant interval change.  The medical assessment of the 
Veteran's left shoulder disorder continued to be mild.

At the hearing the Veteran reported symptoms similar to those 
reported at the various examinations.  He noted he could not 
sleep on the left shoulder, he could not use the left side to 
remove his shirt, and-on a scale of 1 to 10, he assessed his 
pain as 10/10 whenever he tried to lift something.  Following 
the hearing, the Veteran submitted treatment records of his 
private physician, Dr. S, under waiver of initial RO review 
and consideration.  See 38 C.F.R. § 20.1304.  These records 
are generally consistent with the findings of the VA 
practitioners who examined or treated the Veteran.  Dr. S' 
March 2009 entry noted the Veteran's range of motion on 
abduction was significantly limited, but he did not provide 
range of motion values.  Thus, there is no basis on which to 
find the Veteran's left shoulder met or approximated range of 
motion only to 25 degrees from the side.  Further, Dr. S 
noted that x-rays did not show pathology that would allow a 
higher rating and, his findings, overall, attributed much of 
the Veteran's symptoms to his cervical spine disorder.

In light of the above, the Board finds the Veteran's left 
shoulder has not manifested range of motion on abduction of 
25 degrees from the side or less.  The Board notes the VA 
examiners notations of the Veteran's complaints of pain-
sometimes extreme pain on examination.  The Veteran's 
subjective complaints notwithstanding, the examination 
reports note that repetitive use did not result in any 
additional loss of range of motion due to pain, weakness, or 
fatigue.  See 38 C.F.R. §§ 4.40, 4.45.  The Board also notes 
the examiner at the 2007 VA examination indicated the 
Veteran's complaints of pain were belied by objective 
indicia.  He noted the Veteran's complaints of extreme pain 
on range of motion testing, but he also noted the Veteran's 
pulse did not change throughout the examination.  He also 
noted the circumference of the left and right arm were the 
same, and there was normal bulk and tone.  These findings 
belie the subjective reports of inability to use the left 
side to the degree claimed.  Thus, the Board finds the 
Veteran's left shoulder disorder has manifested at 20 percent 
throughout the entire appeal period.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

The examination reports note the Veteran's reports that his 
left shoulder disorder has impacted his ability to work.  
This evidence raises the issue of the propriety of a referral 
for extraschedular consideration.  See Barringer v. Peake, 22 
Vet. App. 242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.
Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 
cited at 61 Fed. Reg. 66,749 (1996), para. 7 (when 
service-connected disability affects employment "in ways not 
contemplated by the rating schedule" § 3.321(b)(1) is 
applicable).

When the above standard is applied, the Board finds the 
rating criteria reasonably describe the Veteran's disability 
level and symptoms, as shown by the provisions for a higher 
rating for limitation of motion of a certain severity.  Thus, 
there is nothing in the record to distinguish the Veteran's 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  As noted earlier, the Board finds that the 
currently assigned 20 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the Veteran's service-connected left shoulder disability.  
See 38 C.F.R. § 4.1.  The Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  


ORDER

Entitlement to an initial rating higher than 20 percent for 
left shoulder disorder is denied.

REMAND

Although the primary basis of the Veteran's claim for service 
connection for his cervical spine disorder is on a secondary 
basis, he maintains he injured his neck at the same time he 
aggravated his left shoulder during basic training in 1965.  
He also has consistently maintained that he was hospitalized 
and placed in a cast from his waist to his chest.  There is 
no documentation of hospitalization in the service treatment 
records of record in the claims file.  Further, the Board 
notes no documentation to the effect that clinical or 
inpatient records were sought.  During the period of the 
Veteran's service, clinical records were frequently retired 
separately from service treatment records.  If such records 
are extant, they may well provide additional insight into the 
state of the Veteran's neck in 1965.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall inquire of the 
National Personnel Records Center as to 
whether there are any clinical or 
inpatient records related to the Veteran 
for treatment at Ft. Jackson, South 
Carolina, for the period May 1965 to June 
1965.  If so, please request that they be 
provided.  All efforts to obtain these 
records should be documented.

2.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development action, as well as any other 
development that may be in order, has been 
conducted and completed in full.

3.  Then review the Veteran's claim de novo 
in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


